DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (U.S. Publication 2005/0005895), hereinafter “Fukuda”.
Regarding claim 1, Fukuda discloses an engine, comprising: a crankcase (14) housing a crankshaft (13) extending in a vertical direction (shown in figure 1); a cylinder block (11) mounted on a side of the crankcase and formed with a cylinder; a cylinder head (15) mounted on a side of the cylinder block and provided with an air inlet port and an air outlet port communicating with the cylinder (shown in figure 1, inherent); a cylinder head cover (16) mounted on a side of the cylinder head and covering the air inlet port and the air outlet port; a mount case (35, paragraph 45) including: a supporting portion provided below the crankcase (14) and the cylinder block and supporting the crankcase and the cylinder block (11, shown in figure 5); and an extending portion extending from the supporting portion below the cylinder head and the cylinder head cover; an oil pan (35d) provided below the mount case and storing lubricating oil; and a communication tube (93) communicating a first space formed between the cylinder head and the cylinder head cover and a second space (shown in figure below formed between the mount case and the oil pan (paragraph 78, shown in figure 4), wherein the communication tube is provided between the cylinder head cover (16) and the extending portion (shown in figure below and in figure 4).

    PNG
    media_image1.png
    922
    734
    media_image1.png
    Greyscale

Regarding claim 2, Fukuda discloses the engine according to claim 1, wherein the communication tube (93) is arranged in a third space (shown in figure below) formed below the cylinder head cover and the cylinder head, and above the extending portion.

    PNG
    media_image2.png
    887
    821
    media_image2.png
    Greyscale

Regarding claim 4, Fukuda discloses the engine according to claim 1, further comprising: an air intake device (22) configured to introduce outside air into the air inlet port (21, paragraph 43); and a breather tube (95) communicating the first space and the air intake device, wherein the cylinder head cover includes a flow passage (passage within cylinder head cover for blow-by gasses) configured to guide gas introduced into the first space through the communication tube (95) so as to be discharged from the first space through the breather tube (paragraph 44, shown in figure 2).
Regarding claim 10, Fukuda discloses an outboard motor (O, paragraph 40), comprising: the engine according to claim 1; and a propeller (43) driven by the engine to rotate.
Regarding claim 11, Fukuda discloses a boat, comprising: the outboard motor according to claim 10; and a hull mounted with the outboard motor (paragraph 40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda.
Regarding claim 3, Fukuda discloses the claimed invention except for the communication tube penetrating the cylinder head cover, wherein an upper end of the communication tube is located above a bottom surface of the first space.	It would have been an obvious matter of design choice to have the communication tube penetrate the cylinder head cover, wherein the upper end of the communication tube is located above a bottom surface of the first space, since applicant has not disclosed that such as arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a hose connecting to a fitting of the cylinder head cover or the house connected to the cover via a seal.
Regarding claim 9, Fukuda discloses the claimed invention but is silent to disclose that the mount case and the oil pan are integrally formed. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the mount case and the oil pan be integrally formed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). 
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Kuroda et al. (U.S. Publication 2002/0111087), hereinafter “Kuroda”.
Regarding claim 5, Fukuda discloses the same invention substantially as claimed but is silent to disclose the cylinder head cover having a plurality of partition walls substantially disposed parallel to each other.  However, Kuroda teaches the use of a cylinder head cover (10) having separating walls (shown in figure 5 for breathing chamber 26) for the purpose of separating oil droplets from the blow-by gas to feed back into intake air with such a pathway (paragraph 43 and 45).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fukuda by incorporating a plurality or vertical partition walls in a parallel arrangement as taught by Kuroda placed within Fukuda’s cylinder head cover for the purpose of providing a more effective means of separating oil from the blow-by gas to clean intake air.
Regarding claim 6, Fukuda discloses the same invention substantially as claimed except for the engine being a V-type engine.  However, Kuroda teaches the uses of a V-type outboard motor (paragraph 35) for the purpose of providing a more powerful engine using less longitudinal space.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fukuda by incorporating using a V-type engine for the outboard motor as taught by Kuroda for the purpose of providing a more powerful engine using less longitudinal space. Examiner notes that Fukuda’s communication tube is connected directly to the cylinder head cover, and with the combination or Kuroda, there are two cylinder head covers and therefore, there must be two communication tubes. 
Regarding claim 7, Fukuda and Kuroda disclose he engine according to claim 6, wherein the engine is mounted on an outboard motor mounted on a stern of a hull of a small boat (Fukuda, 41), wherein the crankshaft extends in the vertical direction with the outboard motor tilted down (Fukuda, shown in figure 1), wherein the communication tube (Fukuda, 93) includes an inclined portion inclined with respect to a horizontal direction with the outboard motor tilted up (Fukuda, shown in figure 4).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claim 8, but more two communication tubes that are the exact same shape from two cylinder head covers that communicate with the mount casing and oil pan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        12/2/2022